Citation Nr: 1220072	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2008 for further development.  

The Veteran presented testimony at a Board hearing in May 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge that presided over the hearing is no longer employed by the Board.  In June 2011, the Veteran was informed of his right to a new hearing.  There was no response from the Veteran.    

The Board notes that it also remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and hearing loss.  By way of a January 2010 rating decision, the RO granted service connection for both disabilities.  The granting of service connection constitutes a complete grant of the claims.  Consequently, these issues are not before the Board.


FINDINGS OF FACT

1.  By way of a February 2004 rating decision, the RO denied the Veteran's claim for a skin disability.  The appellant failed to file a timely notice of disagreement.  

2.  Evidence received since the February 2004 rating decision is neither cumulative nor redundant of the evidence of record at the time of the February 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability.

3.  By way of a February 2004 rating decision, the RO denied the Veteran's claim for a sinus disability.  The appellant failed to file a timely notice of disagreement.  

4.  Evidence received since the February 2004 rating decision is neither cumulative nor redundant of the evidence of record at the time of the February 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a sinus disability.


CONCLUSIONS OF LAW

1.  The February 2004 RO rating decision, which denied the Veteran's claim for service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 2004 RO rating decision is new and material; accordingly, the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The February 2004 RO rating decision, which denied the Veteran's claim for service connection for a sinus disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the February 2004 RO rating decision is new and material; accordingly, the claim for service connection for a sinus disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for a skin disability and a sinus disability were denied by way of a February 2004 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the February 2004 rating decision became final.  The evidence on record at the time of the February 2004 denial included service treatment records, and outpatient treatment records dated October 2003 to January 2004.    

Skin disability
In its February 2004 rating decision, the RO denied the Veteran's claim based on the fact that the service treatment records failed to reflect any findings attributed to a skin disability.  

Evidence received since the February 2004 decision includes outpatient treatment reports and Board hearing testimony.  The Veteran testified that he was exposed to Agent Orange during service, and that he believes his skin disability is due to herbicide exposure.  The Board notes that the Veteran served in Vietnam, and thus was presumptively exposed to herbicides such as Agent Orange.  Additionally, outpatient treatment reports reflect that the Veteran has been intermittently treated for a skin disability.  

The Veteran's testimony in regards to being exposed to Agent Orange is not only presumed to be credible for new and material evidence purposes, it is substantiated by the fact that the Veteran service in Vietnam.  This is a fact that apparently was not considered at the time it rendered its February 2004 rating decision.  It constitutes a previously unestablished fact necessary to substantiate the claim.  Moreover, it raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a skin disability.  

Sinus disability
In its February 2004 rating decision, the RO acknowledged that the Veteran was treated for chronic sinusitis is 1965.  It found that no permanent residuals or chronic disability was evident from the service treatment records or the evidence following service.  The Board notes that virtually every page of the Veteran's service treatment records contains complaints, findings, diagnoses, etc, of a sinus disability.  The first treatment is dated November 1963.  A May 1965 treatment report notes that he has had chronic sinusitis for more than a year.  He was also diagnosed with vasomotor rhinitis in May 1965.  The Veteran continued to report sinusitis in a May 1966 Report of Medical History completed in conjunction with his separation examination (which yielded normal findings).

Evidence submitted since the February 2004 rating decision includes additional outpatient treatment records (from VA medical centers and from private physicians), and Board hearing testimony.  These outpatient records reflect numerous diagnoses of chronic rhinosinusitis, allergic rhinitis, sinus infections, bronchitis, COPD, etc.    

The Board finds that these records constitute new and material evidence.  They reflect evidence of a current chronic sinus disability that was not apparent to the RO at the time it rendered its February 2004 rating decision.  The new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  As such, the claim for entitlement to service connection for a sinus disability is reopened.

Veterans Claims Assistance Act of 2000 (VCAA)  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board notes that correspondences from the RO informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 

  

ORDER

The Veteran's claims for entitlement to service connection for a skin disability and a sinus disability are reopened.  To this extent only, the appeal is granted.


REMAND

Skin disability
The Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's skin disability.  The RO should schedule the Veteran for a VA examination.  The examiner should opine whether it is at least as likely as not that the Veteran's skin disability began during or is causally related to service, to include exposure to herbicides (Agent Orange).  

Sinus disability
As noted earlier, the Veteran's service treatment records reflect that he suffered from chronic sinusitis during service.  Additionally, the current outpatient treatment records reflect evidence of a chronic sinus disability.  However, there is no competent medical opinion that links the current disability to the in-service disability.  

In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that a VA examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The RO should schedule the Veteran for a VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's sinus disability.  The examiner should be asked whether it is as likely as not that the Veteran's sinus disability began during or is causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's skin disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to service, to include whether the skin disability is related to Agent Orange exposure.  The examiner should note that the Veteran is presumed to have been exposed to Agent Orange. 

A complete rationale should be provided for any opinion expressed.

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's sinus disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any sinus disability began during or is causally related to service. 

A complete rationale, that addresses the findings in the service treatment records, should be provided for any opinion expressed.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


